       Case 1:17-cv-01679-ELR Document 282 Filed 05/21/20 Page 1 of 5




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

ALICIA BROWN, individually and
on behalf of all others similarly
situated who consent to their
inclusion in a collective action,

                                                        Civil Action No.
                    Plaintiff,
                                                      1:17-cv-01679-ELR
v.

NEXUS BUSINESS SOLUTIONS,
LLC,

                    Defendant.



CERTIFICATE OF CONSENT FOR ATTORNEY MARICÉ GUZMÁN TO
                 WITHDRAW AS COUNSEL

      COMES NOW Defendant Nexus Business Solutions, LLC (“Nexus”),

pursuant to Local Rule 83.1(E), and hereby files this Certificate of Consent for

Maricé Guzmán to Withdraw as Counsel in the above-captioned matter.

      In light of her departure from Baker & Hostetler LLP, Nexus hereby consents

to the withdrawal of Ms. Guzmán as counsel in this matter. There shall be no need

for substitution of counsel as Nexus continues to be represented by Eric L. Barnum,

Mitchell A. Robinson, and Lindsay M. McCall, each with Baker & Hostetler LLP.

By virtue of this filing, Ms. Guzmán is no longer an attorney of record for Nexus in
         Case 1:17-cv-01679-ELR Document 282 Filed 05/21/20 Page 2 of 5




record for Nexus in this case. All pleadings, notices, and other correspondence in

this matter should be addressed to the remaining attorneys of record.

      The undersigned client and counsel consent to the withdrawal set forth

above.



Respectfully submitted this 21st day of May, 2020.



                                              BAKER & HOSTETLER LLP
                                              By: Isl Eric L. Barnum
     Ni• aJ                                       Eric L. Barnum
Nexus Business Solutions, LLC                     Georgia Bar No. 039305
                                                  Mitchell A. Robinson
                                                  Georgia Bar No. 457665
                                                  Lindsay M. McCall
                                                  Georgia Bar No. 731850
                                                  1170 Peachtree St. N.E., Ste. 2400
                                                  Atlanta, GA 30309-7676
                                                  Telephone: (404) 459-0050
                                                  Facsimile: (404) 459-5734
                                                  E-mail: ebarnum@bakerlaw.com
                                                  E-mail: marobinson@bakerlaw.com
                                                  E-mail: lmccall@bakerlaw.com
                                                  Attorneys for Defendant
                                                   Isl Marice Guzman
                                                   Marice Guzman




                                          2
       Case 1:17-cv-01679-ELR Document 282 Filed 05/21/20 Page 3 of 5




                    CERTIFICATE OF COMPLIANCE

     Pursuant to L.R. 7.1, the undersigned certifies that the foregoing

CERTIFICATE OF CONSENT FOR ATTORNEY MARICÉ GUZMÁN TO

WITHDRAW AS COUNSEL complies with the font and point selections

permitted by L.R. 5.1(B). This document was prepared on a computer using Times

New Roman font (14 point).



                                               /s/ Eric L. Barnum
                                               Eric L. Barnum
                                               Attorney for Defendant




                                      3
        Case 1:17-cv-01679-ELR Document 282 Filed 05/21/20 Page 4 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ALICIA BROWN, individually and
on behalf of all others similarly
situated who consent to their inclusion
in a collective action,

                                                           Civil Action No.
                     Plaintiff,
                                                         1:17-cv-01679-ELR
v.

NEXUS BUSINESS SOLUTIONS, LLC,

                     Defendant.


                          CERTIFICATE OF SERVICE

      I hereby certify that I electronically filed the foregoing CERTIFICATE OF

CONSENT FOR ATTORNEY MARICÉ GUZMÁN TO WITHDRAW AS

COUNSEL with the Clerk of Court using the CM/ECF system which will

automatically send email notification of such filing to Plaintiffs’ attorneys of record:

Mitchell L. Feldman, Benjamin L. Williams, Charles Bridgers and Mitchell

Benjamin.


 Dated: May 21, 2020                               Respectfully submitted,

                                               BAKER & HOSTETLER LLP
                                             By:   /s/ Eric L. Barnum
Case 1:17-cv-01679-ELR Document 282 Filed 05/21/20 Page 5 of 5




                                     Eric L. Barnum
                                     Georgia Bar No. 039305
                                     Mitchell A. Robinson
                                     Georgia Bar No. 457665
                                     Lindsay M. McCall
                                     Georgia Bar No. 731850
                                     1170 Peachtree St. N.E., Ste. 2400
                                     Atlanta, GA 30309-7676
                                     Telephone: (404) 459-0050
                                     Facsimile: (404) 459-5734
                                     E-mail: ebarnum@bakerlaw.com
                                     E-mail: marobinson@bakerlaw.com
                                     E-mail: lmccall@bakerlaw.com
                                    Attorneys for Defendant
